Turner, J.
L Under the act establishing the city court of Tayetteville, which act provides that “ the defendants in criminal cases in said city court shad be tried on a written accusation, setting forth plainly the offense charged, founded upon the affidavit of the prosecutor,” etc., the affidavit on which the accusation against the plaintiff in error was founded was sufficient. See Brown v. State, 109 Ga. 570, 572, and cit; Glass v. State, ante, 299.
2. There being evidence before the jury upon which they could well have found the defendant guilty, and the judge having on a motion for a new trial approved their finding, this court declines to order a new trial.

Judgment affirmed.


All the Justices concur.